--------------------------------------------------------------------------------

Exhibit 10.1

SUNOPTA INC.

EMPLOYEE STOCK PURCHASE PLAN
Revised March 4, 2013

The Employee Stock Purchase Plan (the “Plan”) was approved by the Board of
Directors (the “Board”) of SunOpta Inc. (the “Company”) on May 7, 2003 and by
shareholders on June 18, 2003, at which time 1,000,000 common shares, without
par value, in the capital of the Company (“Common Stock”) were reserved for the
grant of options under the Plan. The addition of 2,000,000 common shares was
approved by the Board of Directors on March 5, 2009 revising the plan to
3,000,000 common shares and by shareholders on May 14, 2009. The Plan was
subsequently amended on March 4, 2013 in order to better align the Plan with
actual or proposed practices and to streamline and simplify the administration
of the Plan.

1. Purpose. The purpose of the Plan is to provide Employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company, or a committee of
the Board of Directors designated by the Board to administer the Plan.

(b) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(c) “Common Stock” shall mean common shares without par value of the Company.

(d) “Company” shall mean SunOpta Inc.

(e) “Compensation” shall mean all base compensation that is taxable income for
federal income tax purposes, including payments for overtime, shift premium,
commissions and other compensation received from the Company or a Designated
Subsidiary, but specifically excluding short term incentive payments or bonuses,
relocation expense reimbursements, tuition or other reimbursements and income
realized as a result of participation in any stock option, stock purchase or
similar plan of the Company or a Designated Subsidiary.

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

(g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

(h) “Discount Factor” shall mean between 0% to 15% as determined by the Board
(as defined in paragraph 18(b)) provided that such change is announced at least
15 days prior to the scheduled beginning of an Offering Period.

(i) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

--------------------------------------------------------------------------------

(j) “Employee” shall mean any person who is customarily employed with the
Company, or one of its Designated Subsidiaries for six months and work at least
20 hours per week.

(k) “Exercise Date” shall mean the last business day of each Offering Period of
the Plan.

(l) “Exercise Price” shall mean with respect to an Offering Period, an amount
equal to the average of the closing price of the Common Stock (determined in
accordance with paragraph 7(b)) for the period of five consecutive trading days
ending on the last trading day of such Offering Period multiplied by 100% minus
the Discount Factor.

(m) “National Securities Exchange” shall mean the NASDAQ National Market for all
participants, unless changed by the Board.

(n) “Offering Date” shall mean the first business day of each Offering Period of
the Plan.

(o) “Offering Period” shall mean a period of either twelve or fourteen weeks
commencing on February 23, June 1, August 24 and November 30 of 2013 and
thereafter commencing on the dates of the corresponding pay periods in each of
the following years, as determined at the discretion of the Company.

(p) “Plan” shall mean this Employee Stock Purchase Plan.

(q) “Subsidiary” shall mean a the Company, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such the Company now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

3. Eligibility.

(a) Any person who has been continuously employed as an Employee for six months
as of the Offering Date of a given Offering Period shall be eligible to
participate in such Offering Period under the Plan, subject to the requirements
of paragraph 5(a) and the limitations imposed by Section 423(b) of the Code.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose Common Stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own Common Stock
and/or hold outstanding options to purchase Common Stock possessing five percent
or more of the total combined voting power or value of all classes of stock of
the Company or of any Subsidiary of the Company, or (ii) which permits his or
her rights to purchase stock under all employee stock purchase plans (described
in Section 423 of the Code) of the Company and its Subsidiaries to accrue at a
rate which exceeds USD $25,000 or the Canadian equivalent based on the exchange
rate on the previous December 31 (determined at the time such option is granted)
for each calendar year in which such option is outstanding at any time. Any
option granted under the Plan shall be deemed to be modified to the extent
necessary to satisfy this paragraph 3(b).

4. Offering Periods. The Plan shall be implemented by a series of Offering
Periods, with a new Offering Period commencing on March 1, June 1, September 1
and December 1 of each year (or at such other time or times as may be determined
by the Board of Directors). The Plan shall continue until terminated in
accordance with paragraph 19 hereof. The Board of Directors shall have the power
to change the duration and/or the frequency of Offering Periods with respect to
future offerings without stockholder approval if such change is announced at
least 15 days prior to the scheduled beginning of the first Offering Period to
be affected.

--------------------------------------------------------------------------------

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing an
Enrollment Form provided by the Company and filing it with the Company or its
designee prior to the applicable Offering Date. The enrollment form and its
submission may be electronic as directed by the Company. The enrollment form
shall set forth the percentage of the participant’s Compensation (which shall be
not less than 1% and not more than 10%) to be paid as Contributions pursuant to
the Plan.

(b) Payroll deductions shall commence with the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Exercise
Date of the Offering Period to which the Enrollment Form is applicable, unless
sooner terminated as provided in paragraph 10.

6. Method of Payment of Contributions.

(a) Each participant shall elect to have payroll deductions made on each payroll
during the Offering Period in an amount not less than 1% and not more than 10%
of such participant’s Compensation on each such payroll. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.

(b) A participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or, on one occasion only during the Offering Period,
may decrease, but may not increase, the rate of his or her Contributions during
the Offering Period by completing and filing with the Company a new Enrollment
Form authorizing a change in the deduction rate. The change in rate shall be
effective as of the beginning of the next payroll period following the date of
filing of the new Enrollment Form, if the Enrollment Form is completed at least
ten days prior to such date, and, if not, as of the beginning of the next
succeeding payroll period.

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b), a participant’s payroll
deductions may be decreased to zero at such time and for so long as the
aggregate of all payroll deductions accumulated with respect to the current
Offering Period and any other Offering Period ending within the current calendar
year equals USD $25,000 or the Canadian equivalent based on the exchange rate on
the previous December 31.

7. Grant of Option.

(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted the option to purchase on
the Exercise Date of such Offering Period a number of shares of the Common Stock
determined by dividing such Employee’s Contributions accumulated prior to such
Exercise Date and retained in the participant’s account as of the Exercise Date
by the applicable Exercise Price; provided however, that such Exercise Price
shall be subject to the limitations set forth in paragraphs 3(b) and 12. The
fair market value of a share of the Common Stock shall be determined as provided
in paragraph 7(b).

(b) The Exercise Price shall be determined by the Board based on (i) if the
Common Stock is listed or quoted for trading on a National Securities Exchange,
the closing or last sale price of the Common Stock for such date (or, in the
event that the Common Stock is not traded on such date, on the immediately
preceding trading date) on the composite tape or other comparable reporting
system for such National Securities Exchange; (ii) if the Common Stock is not
listed on or quoted for trading on a National Securities Exchange but is listed
for trading on the Toronto Stock Exchange, the closing or last sale price of the
Common Stock for such date (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date) on the composite tape
or other comparable reporting system for such exchange or market; or (iii) if
the Common Stock is not listed on a National Securities Exchange or the Toronto
Stock Exchange but trades in the over-the-counter market, the mean between the
bid and asked prices per share of the Common Stock at the close of trading in
the over-the-counter market.

--------------------------------------------------------------------------------

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10, his or her option for the purchase of Common Stock will be
exercised automatically on the Exercise Date of the Offering Period, and the
maximum number of full shares of Common Stock subject to the option will be
purchased for him or her at the applicable Exercise Price with the accumulated
Contributions in his or her account. If a fractional number of shares results,
then such number shall be rounded down to the next whole number and any
unapplied cash shall be carried forward to the next Exercise Date, unless the
participant requests a cash payment. The Common Stock purchased upon exercise of
an option hereunder shall be deemed to be transferred to the participant on the
Exercise Date. During a participant’s lifetime, a participant's option to
purchase Common Stock hereunder is exercisable only by him or her.

9. Delivery. Upon the written request of a participant, certificates
representing the Common Stock purchased upon exercise of an option will be
issued as promptly as practicable after the Exercise Date of each Offering
Period to participants who wish to hold their shares in certificate form. Any
cash remaining in a participant's account under the Plan after a purchase by him
or her of Common Stock at the termination of each Offering Period shall be
carried forward to the next Exercise Date unless the participant requests a cash
payment.

10. Withdrawal from Plan; Termination of Employment.

(a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to the Exercise
Date of the Offering Period by giving written notice to the Company or its
designee. All of the participant’s Contributions credited to his or her account
will be paid to him or her promptly after receipt of his or her notice of
withdrawal and his or her option for the current period will be automatically
terminated, and no further Contributions for the purchase of Common Stock will
be made during the Offering Period. A participant’s withdrawal from an Offering
Period will not have any effect upon his or her eligibility to participate in a
succeeding Offering Period or in any similar plan which may hereafter be adopted
by the Company.

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date of the Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and his or her option will be automatically
terminated.

(c) In the event an Employee fails to remain in Continuous Status as an Employee
for at least 20 hours per week during the Offering Period in which the Employee
is a participant, he or she will be deemed to have elected to withdraw from the
Plan and the Contributions credited to his or her account will be returned to
him or her and his or her option terminated.

11. Interest. No interest shall accrue on the Contributions of a participant in
the Plan.

12. Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 3,000,000 shares, subject to adjustment upon
changes in capitalization of the Company as provided in paragraph 18. If the
total amount of Common Stock which would otherwise be subject to options granted
pursuant to paragraph 7(a) on the Offering Date of an Offering Period exceeds
the amount of Common Stock then available under the Plan (after deduction of all
shares for which options have been exercised or are then outstanding), the
Company shall make a pro rata allocation of the Common Stock remaining available
for option grants in as uniform a manner as shall be practicable and as it shall
determine to be equitable. Any amounts remaining in an Employee’s account not
applied to the purchase of Common Stock pursuant to this paragraph 12 shall be
refunded on or promptly after the Exercise Date. In such event, the Company
shall give written notice of such reduction of the amount of Common Stock
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of Contributions, if necessary.

--------------------------------------------------------------------------------

(b) The participant will have no interest or voting right in Common Stock
covered by his or her option until such option has been exercised.

13. Administration. The Board shall supervise and administer the Plan and shall
have full power to adopt, amend and rescind any rules deemed desirable and
appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.

14. Designation of Beneficiary.

(a) A participant may designate a beneficiary who is to receive any Common Stock
and cash, if any, from the participant’s account under the Plan in the event of
such participant’s death subsequent to the end of the Offering Period but prior
to delivery to him or her of such Common Stock and cash. In addition, a
participant may designate a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Exercise Date of the Offering Period. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective. Beneficiary designations shall be
made either in writing or by electronic delivery as directed by the Company.

(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by submission of the required notice, which
may be electronic. In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such Common Stock and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such Common Stock and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

15. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive Common
Stock under the Plan may be assigned, transferred, pledged or otherwise disposed
of in any way (other than by will, the laws of descent and distribution or as
provided in paragraph 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
paragraph 10.

16. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees promptly
following the Exercise Date, which statements will set forth the amounts of
Contributions, the per share purchase price, the number of shares purchased and
the remaining cash balance, if any.

17. Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the number of shares of Common Stock covered
by unexercised options under the Plan and the number of shares of Common Stock
which have been authorized for issuance under the Plan but are not yet subject
to options (collectively, the “Reserves”), as well as the price per share of
Common Stock covered by each unexercised option under the Plan, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

--------------------------------------------------------------------------------

In the event of the proposed dissolution or liquidation of the Company, an
Offering Period then in progress will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board. In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger, consolidation or other capital reorganization of the
Company with or into another the Company, each option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by such successor
company or a parent or subsidiary of such successor company, unless the Board
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Board shortens the
Offering Period then in progress in lieu of assumption or substitution in the
event of a merger or sale of assets, the Board shall notify each participant in
writing, at least ten days prior to the New Exercise Date, that the Exercise
Date for his or her option has been changed to the New Exercise Date and that
his or her option will be exercised automatically on the New Exercise Date,
unless prior to such date he or she has withdrawn from the Offering Period as
provided in paragraph 10. For purposes of this paragraph, an option granted
under the Plan shall be deemed to be assumed if, following the sale of assets,
merger or other reorganization, the option confers the right to purchase, for
each share of Common Stock subject to the option immediately prior to the sale
of assets, merger or other reorganization, the consideration (whether stock,
cash or other securities or property) received in the sale of assets, merger or
other reorganization by holders of Common Stock for each share of Common Stock
held on the effective date of such transaction (and if such holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in such transaction was not solely common stock of
the successor the Company or its parent (as defined in Section 424(e) of the
Code), the Board may, with the consent of the successor the Company, provide for
the consideration to be received upon exercise of the option to be solely common
stock of the successor the Company or its parent equal in fair market value to
the per share consideration received by holders of Common Stock in the sale of
assets, merger or other reorganization.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other the
Company.

18. Amendment or Termination.

(a) The Board may at any time terminate or amend the Plan. Except as provided in
paragraph 18, no such termination may affect options previously granted, nor may
an amendment make any change in any option theretofore granted which adversely
affects the rights of any participant provided that an Offering Period may be
terminated by the Board on an Exercise Date or by the Board’s setting a new
Exercise Date with respect to an Offering Period then in progress if the Board
determines that termination of the Offering Period is in the best interests of
the Company and the stockholders or if continuation of the Offering Period would
cause the Company to incur adverse accounting charges in the generally-accepted
accounting rules applicable to the Plan. In addition, to the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as so required.

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board shall be
entitled to change the Offering Periods, change the Discount Factor between 0
and 15%, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than Canadian or United States dollars, permit
payroll withholding in excess of the amount designated by a participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Board determines in its
sole discretion advisable that are consistent with the Plan.

--------------------------------------------------------------------------------

19. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

20. Conditions Upon Issuance of Shares. Shares of Common Stock shall not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares of Common Stock pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares of
Common Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares of Common Stock are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

21. Right to Terminate Employment. Nothing in the Plan or in any agreement
entered into pursuant to the Plan shall confer upon any Employee or other
optionee the right to continue in the employment of the Company or any
Subsidiary, or affect any right which the Company or any Subsidiary may have to
terminate the employment of such Employee or other optionee.

22. Rights as a Stockholder. Neither the granting of an option nor a deduction
from payroll shall constitute an Employee the owner of shares covered by an
option. No optionee shall have any right as a stockholder unless and until an
option has been exercised, and the shares of Common Stock underlying the option
have been registered in the Company’s share register.

23. Term of Plan. The Plan became effective upon its adoption by the Board in
May 2003 as revised on March 5, 2009 and on March 4, 2013 and shall continue in
effect until June 30, 2025 unless sooner terminated under paragraph 19.

24. Applicable Law. This Plan shall be governed in accordance with the laws of
the Province of Ontario, applied without giving effect to any conflict-of-law

--------------------------------------------------------------------------------